DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/21/2020, 8/10/2020, 10/9/2020, 12/30/2020, and 5/26/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-31, 33, and 39-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 13-15, 19-21, and 24 of U.S. Patent No. 10,610,930. Please see below chart for comparison between the present patent application and the U.S. Patent.
Present Patent Application
U.S. Patent No. 10,610,930
25. An apparatus for forming a three-dimensional article through successively
depositing and fusing individual layers of powder so as to form the article, the apparatus
comprising:
1. A method for forming a three-dimensional article through successively depositing individual layers of powder material that are fused together so as to form the article, the
method comprising the steps of:
at least one electron beam source emitting an electron beam for at least one of heating or
fusing the powder material, wherein the electron beam source comprises a cathode and an anode, and
providing at least one electron beam source emitting an electron beam for at least one of heating or fusing the powder material, where the electron beam source comprises a cathode and an anode,
at least one control unit, the at least one control unit configured for:

varying an accelerator voltage between the cathode and the anode between at least a first and a second predetermined value during the forming of the three-dimensional article,
varying an accelerator voltage between the cathode and the anode between at least a first and a second predetermined value during the forming of the three-dimensional article,
applying the first predetermined value of the accelerator voltage between the cathode and the anode when the formation of the three dimensional article is in a first stage, and
applying the first predetermined value of the accelerator voltage between the cathode and the anode when the formation of the three dimensional article is in a first stage, and
applying the second predetermined value of the accelerator voltage between the
cathode and the anode when the formation of the three dimensional article is in a second
stage, wherein the predetermined first value of the accelerator voltage differs from the
second predetermined value of the accelerator voltage by at least 10 kV.
applying the second predetermined value of the accelerator voltage between the cathode and the anode when the formation of the three dimensional article is in a second stage, wherein the predetermined first value of the
accelerator voltage differs from the second predetermined value of the accelerator voltage by at least 10 kV;

wherein:

the first stage is a first process step used for fusion of inner areas of the three dimensional article and the second stage is a second process step used for fusion of a contour of the three-dimensional article;

the first stage is a first process step used for forming solid structures and the second stage is a second process step used for net structures;

the first stage is a first process step used for first type of microstructures and the second stage is a second process step used for second type of microstructures;

the first stage is a first process step used for a central melting spot and the second stage is a second process step used for at least one surrounding heating spot;

the first stage is a first process step used for a central melting spot and the second stage is a second process step used for a concentric heating spot; or

the first stage is a first process step used for a central melting spot and the second stage is a second process step used for an at least partially overlapping heating spot.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the apparatus of present patent application and method of the U.S. Patent teach applying a second predetermined value of an accelerator voltage between a cathode and an anode when the formation of the three dimensional article is in a second stage, wherein the predetermined first value of the accelerator voltage differs from the second predetermined value of the accelerator voltage by at least 10 kV. Though the U.S. Patent further claims different uses for the first stage in a first process step, the present patent application is not patentably distinct from the U.S. Patent.

Allowable Subject Matter
Claims 25-33 and 39-49 would be allowed with resolution to the above Double Patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115